EVERETT, Chief Judge
(concurring in result):
As the principal opinion makes clear, the questioned provision in the pretrial agreement is too vague to be enforcible. The agreement does not indicate that the parties contemplated that the procedure mandated by United States v. Goode, 1 M.J. 3 (C.M.A.1975)-namely, response by trial defense counsel to the staff judge advocate’s review-would provide the framework within which appellant could dispute a determination of post-trial misconduct. Moreover, it seems unlikely that, as to the existence of post-trial misconduct, the appellant intended to leave the issue for resolution by the ipse dixit of the staff judge advocate or the convening authority. Certainly, if that was the intent of the parties, it should have been ascertained by a more extensive providency inquiry than that which took place.
In my view, the condition subsequent as to post-trial misconduct-a condition imposed for the benefit of the Government-was a nullity and can be ignored for all purposes. Thus, there is no need to determine whether the failure of the military judge to discuss fully this particular condition vitiated the providency of the guilty plea; and appellant is entitled to the enforcement of the pretrial agreement according to those terms which remain after severance of the provision as to post-trial misconduct.
If post-trial misconduct may be utilized under any circumstances to deprive an accused of the benefit of' a pretrial agreement-a matter as to which I express no opinion at this time-the minimal requirements for doing so should include (a) a detailed, explicit, and well-drafted provision to this effect in the pretrial agreement; (b) inquiry by the military judge to assure that the accused understood the full import of such terms in the pretrial agreement; (c) a hearing on the alleged post-trial misconduct, which at least embodies all the procedural safeguards of a hearing for vacation of suspension pursuant to Article 72, Uniform Code of Military Justice, 10 U.S.C. § 872.